 Case 1:19-cv-00505-PLM-SJB ECF No. 38 filed 06/08/20 PageID.222 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 TORAN V. PETERSON,

        Plaintiff,
                                                     Case No. 1:19-cv-505
 v.
                                                     HONORABLE PAUL L. MALONEY
 UNKNOWN CLOUSE, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed

a motion for summary judgment. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on May 6, 2020, recommending that this Court deny the motion.

The Report and Recommendation was duly served on the parties. No objections have been filed.

See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 36) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 28) is

DENIED.



Dated: June 8, 2020                                          /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
